Name: 80/776/EEC: Commission Decision of 29 July 1980 authorizing the United Kingdom to take intra-Community surveillance measures in respect of imports of bananas originating in certain non-member countries and put into free circulation in the other Member States (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-08-27

 Avis juridique important|31980D077680/776/EEC: Commission Decision of 29 July 1980 authorizing the United Kingdom to take intra-Community surveillance measures in respect of imports of bananas originating in certain non-member countries and put into free circulation in the other Member States (Only the English text is authentic) Official Journal L 224 , 27/08/1980 P. 0015 - 0016****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . COMMISSION DECISION OF 29 JULY 1980 AUTHORIZING THE UNITED KINGDOM TO TAKE INTRA-COMMUNITY SURVEILLANCE MEASURES IN RESPECT OF IMPORTS OF BANANAS ORIGINATING IN CERTAIN NON-MEMBER COUNTRIES AND PUT INTO FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/776/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 115 THEREOF , WHEREAS ARTICLE 30 ET SEQ . OF THE TREATY , WHICH CONCERN THE ELIMINATION OF QUANTITATIVE RESTRICTIONS AND ALL MEASURES HAVING EQUIVALENT EFFECT , APPLY WITHOUT DISTINCTION TO PRODUCTS ORIGINATING IN THE COMMUNITY AND THOSE WHICH HAVE BEEN PUT INTO FREE CIRCULATION IN ANY OF THE MEMBER STATES IRRESPECTIVE OF THEIR ORIGIN ; WHEREAS UNDER THESE PROVISIONS THE REQUIREMENT , BE IT PURELY FORMAL , IN INTRA-COMMUNITY TRADE OF AN IMPORT LICENCE OR ANY SIMILAR PROCEDURE IS PROHIBITED ; WHEREAS , IN ADDITION , ARTICLE 9 ( 2 ) OF THE TREATY PRECLUDES ANY ADMINISTRATIVE PROCEDURE DESIGNED TO ESTABLISH DIFFERENT RULES FOR THE MOVEMENT OF GOODS ACCORDING TO WHETHER THEY ORIGINATE IN THE COMMUNITY OR ORIGINATED IN NON-MEMBER COUNTRIES AND HAVE BEEN PUT INTO FREE CIRCULATION IN ONE OF THE MEMBER STATES ; WHEREAS , HOWEVER , THE FULL APPLICATION OF THESE PRINCIPLES PRESUPPOSES THE EFFECTIVE ESTABLISHMENT OF A COMMON COMMERCIAL POLICY ; WHEREAS THE ESTABLISHMENT OF SUCH A POLICY IS NOT YET COMPLETE AS REGARDS THE MEASURES RELATING TO LIBERALIZATION OR QUANTITATIVE RESTRICTION OF IMPORTS OF PRODUCTS FROM NON-MEMBER COUNTRIES ; WHEREAS THE FACT THAT THE COMMON COMMERCIAL POLICY HAS NOT YET BEEN FULLY ESTABLISHED MEANS THAT THERE WILL STILL BE DISPARITIES AMONG THE MEMBER STATES , COMMERCIAL POLICIES WHICH ARE LIKELY TO CAUSE BOTH DEFLECTIONS OF TRADE AND ECONOMIC DIFFICULTIES IN CERTAIN MEMBER STATES ; WHEREAS ARTICLE 115 OF THE TREATY ENABLES DIFFICULTIES OF THIS TYPE TO BE PREVENTED ; WHEREAS THERE ARE STILL DISPARITIES BETWEEN MEMBER STATES AS REGARDS THE COMMERCIAL MEASURES APPLIED TO BANANAS ORIGINATING IN CERTAIN NON-MEMBER COUNTRIES ; WHEREAS THE FIRST ARTICLE OF PROTOCOL 4 TO THE LOME CONVENTION SIGNED ON 31 OCTOBER 1979 AND PUT INTO EFFECT UNILATERALLY BY THE COMMUNITY FROM 1 MARCH 1980 PROVIDES THAT ' AS REGARDS ITS EXPORTS OF BANANAS TO THE MARKETS OF THE COMMUNITY , NO ACP STATE WILL BE PLACED , AS REGARDS ACCESS TO ITS TRADITIONAL MARKETS AND ITS ADVANTAGES ON THOSE MARKETS , IN A LESS FAVOURABLE SITUATION THAN IN THE PAST OR AT PRESENT ' ; WHEREAS TO FULFIL THAT REQUIREMENT THE UNITED KINGDOM , WHICH CONSTITUTES A MAJOR TRADITIONAL MARKET FOR CERTAIN ACP STATES , STILL MAKES IMPORTS OF BANANAS ORIGINATING IN OTHER NON-MEMBER COUNTRIES SUBJECT TO QUANTITATIVE RESTRICTIONS ; WHEREAS , IN ORDER TO CONTROL IMPORTS OF SUCH PRODUCTS VIA THE OTHER MEMBER STATES , THE UNITED KINGDOM HAS APPLIED TO THE COMMISSION FOR AUTHORIZATION TO INTRODUCE INTRA-COMMUNITY SURVEILLANCE OF SUCH IMPORTS ; WHEREAS , ALTHOUGH UNDER COMMISSION DECISION 80/47/EEC ( 1 ), ADOPTED BY VIRTUE OF THE POWERS CONFERRED ON THE COMMISSION BY ARTICLE 115 OF THE TREATY , SUCH SURVEILLANCE MEASURES CAN ONLY BE TAKEN WHERE THERE IS A DANGER THAT THE IMPORTS WILL GIVE RISE TO ECONOMIC DIFFICULTIES IN THE MEMBER STATES CONCERNED . IT DOES NOT APPEAR NECESSARY IN THESE VERY SPECIFIC CIRCUMSTANCES TO REQUIRE COMPLIANCE WITH THAT CONDITION , SINCE THE SURVEILLANCE MEASURES WHICH THE UNITED KINGDOM WISHES TO INTRODUCE ARE SUFFICIENTLY JUSTIFIED BY THE NEED TO ENSURE THE EFFECTIVENESS OF THE COMMERCIAL POLICY MEASURES IT HAS TO IMPLEMENT TO FULFIL THE REQUIREMENTS OF PROTOCOL 4 TO THE LOME CONVENTION , HAS ADOPTED THIS DECISION : ARTICLE 1 THE UNITED KINGDOM IS HEREBY AUTHORIZED , UNTIL 31 DECEMBER 1981 , TO TAKE INTRA-COMMUNITY SURVEILLANCE MEASURES , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 2 ( 4 ) OF DECISION 80/47/EEC , IN RESPECT OF IMPORTS OF BANANAS , FALLING WITHIN SUBHEADING 08.01 B OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN THE NON-MEMBER COUNTRIES LISTED IN THE ANNEX HERETO AND PUT INTO FREE CIRCULATION IN THE OTHER MEMBER STATES . ARTICLE 2 THE UNITED KINGDOM MAY REQUIRE IMPORTERS , WHEN CARRYING OUT THE FORMALITIES RELATING TO THE IMPORTATION OF BANANAS , TO FURNISH PARTICULARS OF ORIGIN IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 OF DECISION 80/47/EEC . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 29 JULY 1980 . FOR THE COMMISSION W . HAFERKAMP VICE-PRESIDENT **** ANNEX NON-MEMBER COUNTRIES OF ORIGIN REFERRED TO IN ARTICLE 1 // // BOLIVIA // EL SALVADOR // CANADA // GUATEMALA // COLOMBIA // NICARAGUA // COSTA RICA // PANAMA // CUBA // PHILIPPINES // DOMINICAN REPUBLIC // USA // ECUADOR // VENEZUELA //